Citation Nr: 0736345	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service in July 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
listed above.  

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.  

This claim was previously before the Board in February 2007, 
at which time the Board determined additional evidentiary 
development was needed.  All requested development has been 
conducted and the claim is now properly before the Board for 
appellate consideration.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In September 2003 and May 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  Those VCAA letters 
informed the veteran that VA would assist him in obtaining 
records in the custody of a Federal department or agency, 
including VA, the service department, and the Social Security 
Administration.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was advised that he should send 
information describing any additional evidence or the 
evidence itself, including any medical reports he has.  He 
was also specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the September 2003 and 
May 2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a September 2004 SOC and SSOCs dated in 
November 2004, February 2005, and August 2007 provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
the Dingess information was provided in the August 2007 SSOC.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

The veteran has asserted that his bilateral hearing loss is 
directly related to his active military service.  In support 
of his claim, he has reported several in-service occurrences 
which he believes contributed to his current bilateral 
hearing loss.  First, the veteran has asserted that he 
suffered excessive noise exposure while serving aboard the 
USS Ranger, an aircraft carrier.  He stated that the ship was 
propelled by steam turbines which had a high pitch, and that 
his living quarters were directly above the engine room.  He 
has also stated that he was exposed to noise from machinery 
and plane engines while working in the steering gear room, on 
the hangar deck, and on the flight deck.  In addition to the 
foregoing, the veteran has asserted that he was exposed to a 
significant amount of gunfire while he was on a temporary 
duty assignment for one month at the gunnery school at Ft. 
Montera, CA.  He stated that the barracks were on top of the 
firing range and that they fired different-size guns day and 
night.  At the December 2005 videoconference hearing, he 
testified that he was not given hearing protection during 
military service.  

The veteran's service medical records are negative for any 
complaints, treatment, or findings related to hearing loss.  
At his enlistment examination in July 1944, the veteran's 
ears were normal on clinical evaluation and his hearing was 
normal at 15/15 bilaterally.  At his separation examination 
in June 1946, there were no diseases or defects noted on 
clinical examination, and the veteran's hearing was normal on 
the watch test at 40/40 bilaterally, coin click test at 20/20 
bilaterally, and on whispered and spoken voice test at 15/15 
bilaterally.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
[is] no evidence of the veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service."  Hensley, 5 Vet. App. at 160 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

In support of his claim, the veteran has submitted an 
audiogram dated in December 2005 from a private audiologist, 
E.D., Au.D.  As an initial matter, the Board notes that the 
results of the veteran's examination are reported in a chart 
and are not interpreted in decibels for each frequency.  In 
the absence of a clinical interpretation of the audiological 
findings, the Board may not attempt to interpret the 
documentation on its own.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), overruled on other grounds by Hodge v. 
West, 155 F.3d 1356, 1360 (Fed. Cir. 1998); see also Hardin 
v. West, 11 Vet. App. 74, 79 (1998).  Therefore, the December 
2005 private audiogram may not be used in determining whether 
the veteran has a hearing loss disability.  Even if the Board 
accepted the December 2005 audiogram as competent evidence of 
a current bilateral hearing disability, the Board notes that 
Dr. E.D. did not provide an opinion as to the etiology of the 
veteran's hearing impairment.  Therefore, even if the Board 
assumed the veteran has a current diagnosis of bilateral 
hearing loss, the evidence submitted in support of the 
veteran's claim does not contain an indication of a medical 
nexus to service, and thus, does not assist the veteran in 
substantiating his claim for service connection.  

The Board has carefully reviewed the evidence and finds there 
is no other medical evidence of record which suggests that 
the veteran has a current bilateral hearing impairment that 
is due to his military service.  Although there is no medical 
opinion of record which directly addresses the likelihood 
that the veteran's claimed current hearing loss is related to 
service, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  

Even in evaluating the evidence in the light most favorable 
to the veteran, the Board notes there is no evidence showing 
complaints of or treatment for bilateral hearing loss until 
December 2005, which is almost 50 years after he was 
separated from service.  In this regard, the Board notes the 
veteran has reported that he first noticed a decline in his 
ability to hear other people speaking about one year after he 
was separated from service.  The Board has no reason to doubt 
the veteran's assertion; however, without medical evidence 
documenting the severity of the veteran's hearing impairment, 
the Board is unable to determine that the veteran suffered 
from impaired hearing as defined by the governing regulation 
within the first year he was separated from service.  

The Board also notes the veteran has provided very little 
information regarding any treatment he has received as a 
result of his decreased hearing.  He has consistently 
reported that he was found to have difficulty distinguishing 
words when he met with a representative of a hearing aid 
company, Miracle Aid, which traveled through his town.  
However, he testified that he met with Miracle Aid about 20 
years before the videoconference hearing, which would be in 
approximately 1985, which the Board notes is still more than 
40 years after the veteran separated from service.  The Board 
also notes the veteran has indicated that he recently 
received treatment from an ear, nose, and throat specialist, 
Dr. D, in Susanville, CA; however, he stated that Dr. D is no 
longer in practice and he was unable to contact him to obtain 
medical records of such treatment.  That 40- to 50-year gap 
in the evidentiary record militates against a finding that 
the veteran developed a chronic bilateral hearing impairment 
in service (or to a compensable degree within his first post-
service year), and also rebuts any assertion of continuity of 
symptomatology since his separation from service.  See 
38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Therefore, the Board finds service 
connection for bilateral hearing loss is not warranted.  

In making this determination, the Board finds it especially 
probative that there is no medical evidence of record which 
shows the veteran has a current diagnosis of bilateral 
hearing loss that has been specifically related to his noise 
exposure in service.  The only evidence of record suggesting 
that he has hearing impairment that is due to his military 
service consists of his own assertions.  While the veteran is 
capable of providing evidence of symptomatology and the Board 
does not doubt that he sincerely believes his hearing loss 
was caused by military noise exposure, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as medical etiology and causation of 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We recognize that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the determination as to causation and nexus in this case 
requires sophisticated, professional opinion evidence, as 
discussed above.  In this case, however, there is no 
competent and probative medical evidence of record which 
establishes a nexus between a current hearing impairment and 
military service.  See Hickson, supra.  

Moreover, service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication in the evidence of record that 
the veteran manifested an organic disease of the nervous 
system, shown to include hearing loss, to a compensable 
degree within his first post-service year.  See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In 
this regard, the Board again notes that at the veteran's 
separation examination his hearing was reported as normal and 
there were no diseases or defects found on clinical 
evaluation.  Furthermore, despite the veteran's report of 
experiencing decreased hearing one year after he was 
separated from service, he has not submitted or identified 
medical records which show he suffered from impaired hearing 
as defined by VA during his first post-service year.  See 
38 C.F.R. § 3.385.  Therefore, presumptive service connection 
is not warranted.  

In summary, the veteran's claim for service connection for 
bilateral hearing loss cannot be granted because there is no 
evidence of hearing loss during service or until more than 40 
years thereafter, and there is no competent medical evidence 
showing the veteran has a current diagnosis of bilateral 
hearing loss that is due to his military noise exposure.  
Therefore, the Board finds the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss, and there is no reasonable doubt to be resolved 
in favor of the veteran.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


